Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/21 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 9/8/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1 – 2, 4 – 9, 11 – 12, 14 – 17, 19 is/are rejected under 35 U.S.C. 103(a) as being upatentable over Da Deppo et al. (US 2017/0200335, Da hereafter) in further view of Warrier et al. (US 2020/0349781, Warrier hereafter).
Regarding claim 1, Da teaches A vehicle access system comprising:
an identification device not comprised in a vehicle, the identification device including a first transceiver (key fob, 200 of Fig. 1; Fig. 3 shows in detail the transceiver 210, paragraph 25, 27), a short-range transceiver (Antenna, 104 of Fig. 1; shows in detail the transceiver circuitry, 116 of Fig. 2, paragraph 25, 27) and a processor (controller or processor, Fig. 2- 3) configured to control the first transceiver and the short-range transceiver to activate the first transceiver only when a distance measurement between the identification device and a vehicle is within a predefined range as determined utilizing the short-range transceiver (Key fobs can, for example, provide commands to start the vehicle, provide passive entry (that is, automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of the vehicle 102), activate external and internal vehicle lighting, preparation of the vehicle locking system, activation of a vehicle camera for vehicle action in response to camera-detected events, opening windows, activating internal electric devices, such as radios, telephones, and other devices, and adjustment of driver preferences (for example, the position of the driver's seat and the tilt of the steering wheel) in response to recognition of the key fob 200, paragraph 25). Even though as previously mentioned in the office action the examiner interpreted the transceiver and the short-range transceiver as one entity for the examination purpose and for clarity brought in another reference to teach the specific limitation(s). 
Warrier teaches having a transceiver and a short range transceiver not presented in a vehicle (As has already been mentioned, the user mobile device 180 may be, for example, a key fob; a smartphone, such as an iPhone.RTM.- or an Android.RTM.-based phone; a tablet; a computer; a smartwatch; a wireless communications-capable biometric implant; or another device. The user mobile device 180 may include a relatively -short range RF transceiver capable of communicating with the VCS 160 and/or one or more of the beacons 100; this RF transceiver of the user mobile device 180 may include received signal strength indication (RSSI) circuitry configured to measure the strength of the RF signals received from the VCS 160 and the beacons 100; The program code executed by the processor of the user mobile device 180 may include instructions that configure the user mobile device 180 to receive through the relatively -short range RF transceiver the signals emitted by the beacons 100 and/or the VCS 160, to receive the indications of movement provided by the one or more of the movement sensors of the user mobile device 180, and estimate distance to the beacons 100 based at least in part on the (1) indications of movement and (2) the RSSI indications of the signals from the RF transceiver(s) 115 of the beacons 100 and/or the VCS 160 of the vehicle, paragraph 46).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Warrier’s transceiver and a short-range transceiver with the system of Da. One would be motivated to combine these teachings because in doing so it can accurately control/unlock vehicle with use of multiple transceiver; making the sytem .
	

Regarding claim 2, The vehicle access system as recited in claim 1, Da further teaches wherein the first transceiver is in an off condition until being activated by the processor (The controller 206 can, for example, utilize the motion or lack of motion detected signal from the movement sensor 216 to place the key fob 200 in a sleep mode when no motion is detected for a predetermined time period.  The predetermined time period during which no motion is detected that could trigger the sleep mode could be a predetermined period of time or a software configurable value, paragraph 38).

Regarding claim 4, The vehicle access system as recited in claim 1, Da further teaches wherein the distance measurement is based on a received signal strength indicator (RSSI) (The fob 200 may receive signals from the transceiver 110 and determine the strength or intensity of the signals (Received Signal Strength Indication (RSSI)), which can be used to determine a location of the fob 200, paragraph 39).

Regarding claim 5, The vehicle access system as recited in claim 1, Da further teaches wherein the distance measurement is based on one of at least one of time of flight, phase angle, phase delay, angle of arrival, and angle of departure (As one example, the time duration of the signal may be measured and compared to a pre-determined threshold duration for a valid gesture.  Similarly, the strength of a signal may be examined to determine if the signal is valid, paragraph 57).

Key fobs can, for example, provide commands to start the vehicle, provide passive entry (that is, automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of the vehicle 102), activate external and internal vehicle lighting, preparation of the vehicle locking system, activation of a vehicle camera for vehicle action in response to camera-detected events, opening windows, activating internal electric devices, such as radios, telephones, and other devices, and adjustment of driver preferences (for example, the position of the driver's seat and the tilt of the steering wheel) in response to recognition of the key fob 200, paragraph 25, The controller 206 can, for example, utilize the motion or lack of motion detected signal from the movement sensor 216 to place the key fob 200 in a sleep mode when no motion is detected for a predetermined time period.  The predetermined time period during which no motion is detected that could trigger the sleep mode could be a predetermined period of time or a software configurable value, paragraph 38).

Regarding claim 7, The vehicle access system as recited in claim 6, Da further teaches wherein the vehicle processor activates the first transceiver module in response to the distance measurement being within the predefined range and the distance between the identification device and the vehicle is measured by communication between the first transceiver and the first transceiver module (Key fobs can, for example, provide commands to start the vehicle, provide passive entry (that is, automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of the vehicle 102), activate external and internal vehicle lighting, preparation of the vehicle locking system, activation of a vehicle camera for vehicle action in response to camera-detected events, opening windows, activating internal electric devices, such as radios, telephones, and other devices, and adjustment of driver preferences (for example, the position of the driver's seat and the tilt of the steering wheel) in response to recognition of the key fob 200, paragraph 25).

Regarding claim 8, The vehicle access system as recited in claim 7, Da further teaches wherein the first transceiver and the first transceiver module are configured to measure the range more precisely than the short-range transceiver (The antenna 212 located within the fob 200 may be configured to transmit long-range ultra-high frequency (UHF) signals to the antenna 104 of the vehicle 100 and receive short-range Low Frequency (LF) signals from the antenna 104, paragraph 36, the UHF is more precise than HF, paragraph 36).

Regarding claim 9, The vehicle access system as recited in claim 1, wherein the first transceiver comprises at least one of a low frequency receiver and an ultra-wide band transceiver (The antenna 212 located within the fob 200 may be configured to transmit long-range ultra-high frequency (UHF) signals to the antenna 104 of the vehicle 100 and receive short-range Low Frequency (LF) signals from the antenna 104, paragraph 36).
 
Regarding claim 11, A method of operating access control system comprising:
	transmitting connection information with a short-range transceiver within an identification device, wherein the identification device also includes a first transceiver that is deactivated (The controller 206 can, for example, utilize the motion or lack of motion detected signal from the movement sensor 216 to place the key fob 200 in a sleep mode when no motion is detected for a predetermined time period.  The predetermined time period during which no motion is detected that could trigger the sleep mode could be a predetermined period of time or a software configurable value, paragraph 38);
establishing a connection between the short-range transceiver and a short-range transceiver module that is part of a vehicle transceiver, wherein the vehicle transceiver further includes a first transceiver module for communicating with the first transceiver within the identification device (Antenna, 104 of Fig. 1; shows in detail the transceiver circuitry, 116 of Fig. 2, paragraph 25, 27);
determining a distance between the identification device and the vehicle based only on communication between the short range transceiver in the identification device and the short range transceiver module of the vehicle transceiver (the vehicle transceiver module 110 can activate output or alert devices 204 to notify the vehicle user that the key fob 200 is within communication distance or some other predetermined distance of the vehicle 102, notify the vehicle user that a vehicle event has occurred (e.g., activation of the vehicle security system), confirm that an instruction has been received from the key fobs 200, or that an action initiated by key fob 200 has been completed, paragraph 26); and
activating and establishing a communication link between the first transceiver within the identification device and a first transceiver module within the vehicle transceiver responsive to the determined distance being within a predefined range (Key fobs can, for example, provide commands to start the vehicle, provide passive entry (that is, automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of the vehicle 102), activate external and internal vehicle lighting, preparation of the vehicle locking system, activation of a vehicle camera for vehicle action in response to camera-detected events, opening windows, activating internal electric devices, such as radios, telephones, and other devices, and adjustment of driver preferences (for example, the position of the driver's seat and the tilt of the steering wheel) in response to recognition of the key fob 200, paragraph 25).

Regarding claim 12, the method substantially have same limitations as claim 2, thus the same rejection is applicable.

Regarding claim 14, The method as recited in claim 12, further comprising determining the distance measurement between the identification device and the vehicle with the first transceiver and the first transceiver module once activated (Key fobs can, for example, provide commands to start the vehicle, provide passive entry (that is, automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of the vehicle 102, paragraph 25).

Regarding claim 15, The method as recited in claim 13, further comprising determining the distance between the identification device and the vehicle with the first transceiver and the first transceiver module at a frequency that increases as the identification device is moved closer to the vehicle (it is understood that signal strength is increased as the fob is moved closer to the car or the other antenna, paragraph 39).

Regarding claim 16, The method as recited in claim 15, further comprising comparing the determined distance between the identification device and the vehicle with a predefined entry threshold in response to an attempted entry into the vehicle and enabling entry into the vehicle in response to the determined distance being within the predefined entry threshold (Key fobs can, for example, provide commands to start the vehicle, provide passive entry (that is, automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of the vehicle 102), activate external and internal vehicle lighting, preparation of the vehicle locking system, activation of a vehicle camera for vehicle action in response to camera-detected events, opening windows, activating internal electric devices, such as radios, telephones, and other devices, and adjustment of driver preferences (for example, the position of the driver's seat and the tilt of the steering wheel) in response to recognition of the key fob 200, paragraph 25).
 
Regarding claim 17, The method as recited in claim 16, further comprising comparing the distance determined by the first transceiver to a threshold distance and enabling vehicle starting in response to the distance being within the threshold distance (Key fobs can, for example, provide commands to start the vehicle, provide passive entry (that is, automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of the vehicle 102), activate external and internal vehicle lighting, preparation of the vehicle locking system, activation of a vehicle camera for vehicle action in response to camera-detected events, opening windows, activating internal electric devices, such as radios, telephones, and other devices, and adjustment of driver preferences (for example, the position of the driver's seat and the tilt of the steering wheel) in response to recognition of the key fob 200, paragraph 25).

Regarding claim 19, the method substantially have same limitations as claim 4, thus the same rejection is applicable.
9.	Claim 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Deppo et al. (US 2017/0200335, Da hereafter) in further view of Warrier et al. (US 2020/0349781, Warrier hereafter) in further view of Bilik et al. (US 2017/0369034, Bilik hereafter).


	Bilik teaches wherein the vehicle access system disables vehicle access components in response to the identification device being outside the predefined range (Conversely, when the communication unit 150 is determined to be moving away from the vehicle 100, the doors may be locked, paragraph 16).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Bilik’s automatically locking with the system of Da. One would be motivated to combine these teachings because it will provide more secured and convenient system for the user.

Regarding claim 13, the method substantially have same limitations as claim 3, thus the same rejection is applicable. 

10.	Claim 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Deppo et al. (US 2017/0200335, Da hereafter) in further view of Warrier et al. (US 2020/0349781, Warrier hereafter).in further view of Honkanen (US 2016/0325710, Honkanen hereafter).

Regarding claim 10, Da teaches claim 1; however does not specifically disclose Bluetooth device. 
	Honkanen teaches wherein the short-range transceiver comprises a Bluetooth transceiver (Bluetooth transceiver 124, paragraph 17).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Honkanen’s Bluetooth receiver with the system of Da. One would be motivated to combine these teachings because Bluetooth is more reliable and can uses power consumption.

Regarding claim 18, the method substantially have same limitations as claim 10, thus the same rejection is applicable (short-range or bluetooth). 

Regarding claim 20, Da teaches claim; Da teaches Lf or UHF (The antenna 212 located within the fob 200 may be configured to transmit long-range ultra-high frequency (UHF) signals to the antenna 104 of the vehicle 100 and receive short-range Low Frequency (LF) signals from the antenna 104, paragraph 36, the UHF is more precise than HF, paragraph 36). However does not specifically disclose Bluetooth device. 
	Honkanen teaches wherein the short-range transceiver comprises a Bluetooth transceiver (Bluetooth transceiver 124, paragraph 17).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Honkanen’s Bluetooth receiver with the system of Da. One would be motivated to combine these teachings because Bluetooth is more reliable and can uses power consumption.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632